In an action by a longshoreman to recover damages for personal injuries suffered during the course of his work as the result of the alleged negligence of the defendants, the complaint was dismissed, without prejudice, on defendants’ motions, on the ground that plaintiff had elected to accept compensation under the provisions of the Longshoremen’s and Harbor Workers’ Compensation Act (U. S. Code, tit. 33, § 901 et seq.). Judgment dated November 29, 1945, and order dated November 2, 1945, reversed on the law, without costs, and plaintiff’s motion denied, without costs. Order dated July 31, 1944, modified on the law by striking out the second and third ordering paragraphs and substituting in place thereof a paragraph providing that the defendants’ motions to dismiss the complaint be denied, without costs. As thus modified, the order is affirmed, without costs. (Sicciardi v. American Export Lines, 268 App. Div. 606, affd. 294 N. Y. 812.) Lewis, P. J., Hagarty, Johnston, Adel and Nolan, JJ., concur.